         Case 1:20-cr-00090-SM Document 18 Filed 09/15/20 Page 1 of 1


-




                                            UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEW HAMPSHIRE

    IN RE THE MATTER OF:


                                                                   Case No.       20-cr-90-01-SM
    (Petitioner's Name)                                                          (If known)




                                   REQUEST FOR APPOINTMENT OF COUNSEL



                                                                     respectfully request appointment of

    counsel to represent me as a criminal defendant.

         1 am financially unable to hire counsel. A completed Financial Affidavit Is attached.

         I declare under penalty of perjury that the foregoing is true and correct.




    Date:
                                                                   Signature of Petitioner




                                                   RULING BY JUDICIAL OFFICER


       ^ Request Approved. Appoint Counsel.
         □    Request Denied.
         □    Other:




    Date:_l/i5j^2<9
                                                                   U.S. Magistrate Judge
    USOCNH-17 (Rev. 4/2018} (Previous Editions Obsolete)
